{¶ 1} Sua sponte, the judgment of the court of appeals is summarily reversed pursuant to Ferrando v. Auto-Owners Mut. Ins. Co., 98 Ohio St.3d 186, 2002-*494Ohio-7217, 781 N.E.2d 927. This cause is remanded to the trial court to consider whether the insurer was prejudiced under Ferrando.
Lawrence J. Scanlon and Michael J. Elliott, for appellant.
Davis & Young, David G. Utley and Susan F. Houlihan, for appellee.
Elk & Elk Co., L.P.A., and Todd O. Rosenberg, urging reversal for amicus curiae Ohio Academy of Trial Lawyers.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer and O’Connor, JJ., concur.
Lundberg Stratton, J., dissents.
Cook, J., not participating.